By the Court, Savage, C. J.
It is not necessary to recite in an appeal bond the amount of the costs before the justice; nor need the costs be regarded for any purpose other than to ascertain the amount of the penalty to be inserted in the bond. The court judicially know that the taxable costs before a justice against a losing party cannot exceed $5, and the penalty in this case being in the sum of $110, it is double the amount of the judgment rendered. The bond therefore is good, and the common pleas erred in quashing the appeal. Let an alternative mandamus issue.